Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.



A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims as amended represent subject matter that is not disclosed in the specification as filed.  According to the specification, the first and second dimensions represent beamforming directions, i.e. horizontally and vertically or the layout of antenna elements in each of two directions.  However, the claims as provided in the instant amendment add delays to spectral components in a first dimension as well as adding a different delay to each spectral component in a second dimension.  The specification does not disclose any spectral components that have multiple dimensions.  Rather, the specification is limited to the use of the language “dimension” in reference to (a) shape of antenna array as in a two dimensional array of antenna elements and (b) scanning directions as in scanning in a horizontal/azimuth dimension and scanning in a vertical/elevation dimension. Thus, the amendments represent new matter that is required to be cancelled.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1, 2, 11, 13, 14, and 17, include language directed to “add one or more controllable time delays to the one or more spectral components in a first dimension” and “add a different additional controllable delay to each of the one or more spectral components in a second dimension.”  The claim language fails to clearly and distinctly define the subject matter.  Since a spectral component does not have first and second dimensions as that terminology is used in the specification as filed, it is not understood how a delay can be added to one of a first and second dimension of a spectral component.  While the specification describes scanning in first and second dimensions, it does not describe either adding delays in different dimensions or spectral components having first and second dimensions.  Thus, the claims fail to clearly and distinctly define the subject matter that is described by the specification.
Claims 13, 14, and 17 remain indefinite due to the lack of clarity with respect to the distinction between “controlling a delay of the signal . . . using a first type of control mechanism” and “controlling a delay of the signal . . . using a second type of control mechanism” versus “controlling beamforming of the signal” in the penultimate paragraph of each of the claims.  It is not apparent what the additional step of “controlling beamforming” encompasses with respect to the control of the first/second types of control mechanisms which are allegedly used to control delays (and thus beamforming) in first and second dimensions.

Since the claim language is unsupported and lacks clarity, the scope of the claims is not ascertainable and cannot be examined under the requirements of 35 USC 102 or 103 at this time.  Any response should take into account any rejections set forth in previous Office Actions.  
Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive. While the Examiner has attempted to address the applicant’s arguments, it is noted that the claims in their present form are not supported by the specification and lack clarity.  As such, the response is to aid the applicant in any further responses since no art rejection is made at this time in light of the 35 USC 112(a) and (b) issues present in the claims.
The applicant argues that none of Wei, Jiang or Jung teach “a second type of control mechanism comprising a plurality of waveguides each having a different chromatic dispersion configured to add a different additional controllable delay to each of the one or more spectral components in a second dimension” and therefore the claims are allowable.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Moreover, the specific language used to allege distinction over the prior art represents new matter that is required to be cancelled. 
Specifically with regard to Wei, the applicant argues that the waveguides have the same chromatic dispersion is unsupported by the teachings of Wei and represents the applicant’s opinion.  If the applicant is assuming that the teachings of Wei “the N delayed lights are fed to the same N devices of wavelength conversion controlled by the TLS for azimuth beam steering” same N simply represents the number of wavelength converters is the same as the number of N delayed signals from the elevation FGP (fiber grating prisms).  Regarding the allegations that Wei uses two laser sources, the argument is not persuasive since (1) the claims do not suggest that additional laser sources are used and (2) the signals applied to the WC and FGP of the second section still are based on the one or more spectral components provided by the TLS for elevation beam steering.  FIG. 2 shows a compact FBG which represents a variation in time delay according to the wavelength, i.e. chromatic dispersion.  Thus the arguments are not persuasive whether as previously submitted or as submitted herein with new matter. 
With respect to Jiang, the applicant argues that the dispersions of the DEPCFs is the same among the DEPCFs and refers to Section II, paragraphs 1 and 2.  It is not evident where the support for the allegation made by the applicant.  Contrary to the applicant’s opinion, Jiang states “(e)ach line has the same nominal group delay but with slightly different net dispersion . . . by connecting differing lengths of DEPCFs and non-zero dispersion shifted fibers.”  Moreover, equation (1) represents the delay between adjacent delay lines.  Thus, the applicant’s argument is not persuasive whether as previously submitted or as submitted herein with new matter.
With respect to Jung, there appears to be an error in the publication that was provided in the prosecution history.  The document mailed 7/30/20 with the author “Jung et al” is referenced as “Optical True Time Delay for Two-Dimensional X-Band Phased Array Antennas.” In order to correct the record, a copy of the publication that was intended to be on the record is provided herein and is the document associated with the previous prior art rejections over Jung et al.  
With respect to the rejections under 35 USC 103, particularly the receiver operations, the applicant again relies on the “different chromatic dispersion . . .controllable delay to each of the one or more spectral components in a second direction.”  These arguments are addressed above and are not persuasive for the same reasoning.  Applicant’s arguments with respect to the use of micro-ring resonators as representing patentable subject matter would appear to be contradictory to the applicant’s own specification in light of the specification’s teachings s that the use of micro-ring resonators is conventional, see for example page 1, lines 30+ and page 4, lines 31+.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646